DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 05/16/2022, Claims 1 and 4 are amended. Claims 2-3 and 5-7 are cancelled. Claims 1 and 4 are pending. No new matter has been added. 


With respect to the amendment filed on 05/16/2022, see page 4, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claim to include previously indicated subject matter as allowable of claims. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1 and 4 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1 and 4 are allowed. 
Independent Claim 1 recite the limitations of: creating an appearance-frequency graph with respect to widths of spaces adjacent to reference patterns located within a designated area; obtaining images of wafer patterns corresponding to a plurality of space widths shown in the appearance-frequency graph; calculating amounts of deviation between edges of the wafer patterns on the images and edges of corresponding reference patterns; plotting a plurality of temporary data points on a coordinate system, the plurality of temporary data points being specified by the plurality of space widths and the amounts of deviation; generating a correction line from the plurality of temporary data points on the coordinate system, obtaining an image of an additional wafer pattern corresponding to at least one additional space width shown in the appearance-frequency graph; correcting a position of an edge of a reference pattern corresponding to the additional wafer pattern using the correction line; detecting an edge of the additional wafer pattern on the image based on the reference pattern whose position of the edge has been corrected; calculating an amount of deviation between the detected edge and the edge of the reference pattern before the correction; plotting a new data point on the coordinate system, the new data point being specified by the additional space width and the amount of deviation of the detected edge; and updating the correction line from the plurality of temporary data points and the new data point.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Sakai et al. at paragraph [0229] and Fig. 41 discloses a processing flow for inspecting in which step the abnormality occurred as mentioned above. It will be described hereinbelow in accordance with the processing flow of Fig. 41. First, inspecting conditions are inputted (S4100). As inspecting conditions, there are inspection coordinates, a design value of a spacer width, permissible maximum value and minimum value of dimension difference of each of the spacer, core gap, and spacer gap, and the number of patterns which are inspected by one image pickup. Subsequently, an inspection image is acquired at an inspecting position (S4101). A range of a region of the image which is acquired can be calculated on the basis of a design value of a line width and the number of patterns which are inspected by one image pickup. Subsequently, a spacer and a core to be measured are detected by the acquired inspection image (S4102). In this detection, since the core gap and the spacer gap cannot be distinguished in the final step, the spacer position and the gap position are detected. Subsequently, a dimension measurement is executed to the spacer and core as an inspection pattern at the detected positions (S4103). After the dimension measurement, abnormality of the dimension difference of the spacer is inspected (S4104). The spacer dimensions can be discriminated on the basis of the equation. 

However, Sakai et al., even if combined, fail to teach or suggest creating an appearance-frequency graph with respect to widths of spaces adjacent to reference patterns located within a designated area; obtaining images of wafer patterns corresponding to a plurality of space widths shown in the appearance-frequency graph; calculating amounts of deviation between edges of the wafer patterns on the images and edges of corresponding reference patterns; plotting a plurality of temporary data points on a coordinate system, the plurality of temporary data points being specified by the plurality of space widths and the amounts of deviation; generating a correction line from the plurality of temporary data points on the coordinate system, obtaining an image of an additional wafer pattern corresponding to at least one additional space width shown in the appearance-frequency graph; correcting a position of an edge of a reference pattern corresponding to the additional wafer pattern using the correction line; detecting an edge of the additional wafer pattern on the image based on the reference pattern whose position of the edge has been corrected; calculating an amount of deviation between the detected edge and the edge of the reference pattern before the correction; plotting a new data point on the coordinate system, the new data point being specified by the additional space width and the amount of deviation of the detected edge; and updating the correction line from the plurality of temporary data points and the new data point, as required by claim 1. Indeed, these references are silent about any such deviation between new reference data points and edge of wafer width space patterns and correcting the deviation points of wafer pattern. The remaining cited art of record does not cure this deficiency. Accordingly, claim 1 is allowed. Claim 4 is allowed by virtue of their dependency on claim 1. 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160247267 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661